-_
AllB
—

*OFFICIAL USE ONLY

Project Summary Information

July 15, 2021

Project Name

Enel Green 300 MW Solar Project - Rajasthan

Project Number

P000473-IND

AIIB member

Republic of India

Sector/Subsector

Energy/renewable energy generation

Status of Financing

Approved

Project Description

The project involves the development, construction, and maintenance of a 300MW~ac solar power project in Bikaner
District, Rajasthan, India. Offtake of the project will be underpinned by a 25-year Power Purchase Agreement that will be
signed with the Solar Energy Corporation of India.

Objective

The project objective is to promote electricity generation from solar energy resources

Expected Results

The results of the project will be measured through:

(a) solar energy capacity installed (MWac)

(b) additional electricity generation (GWh per year)

(c) greenhouse gas emissions avoided (Tons of CO, equivalent per year)

Environmental and
Social Category

Category B (equivalent to Category B if AIIB’s ESP were applicable)

Environmental and
Social Information

Policies and Standards. The proposed project is being considered alongside IFC and has been prepared in accordance
with IFC Sustainability Framework comprising the Policy on Environmental and Social Sustainability, Performance
Standards (PSs), and Access to Information Policy’. To ensure a harmonized approach to addressing the environmental
and social (ES) risks and impacts of the Project, and as permitted under AIIB’s Environmental and Social Policy (ESP),
IFC’s PSs are applicable for this Project in lieu of AIIB’s ESP. AIIB has reviewed IFC PSs and is satisfied that: (i) it is
consistent with AIIB’s Articles of Agreement and is materially consistent with AIIB’s ESP, including the Environmental and

"IFC's PSI (Assessment and Management of Environmental and Social Risks and Impacts), PS2 (Labor and Working Conditions), PS3 (Resource Efficiency and Pollution Prevention), PS4 (Community Health,

Safety and Security), PSS (Land Acquisition and Involuntary Resettlement) and PS6 (Biodiversity Conservation and Sustainable Management of Natural Living Resources) are applicable for this project.

*OFFICIAL USE ONLY

Social Exclusion List and relevant Environmental and Social Standards; and (ii) the monitoring procedures that are in
place are appropriate for the Project. The Project has been assigned Category “B” in accordance with IFC PSs, which is
equivalent to Category B if AIIB’s ESP were applicable, due to the potentially limited adverse ES risks and impacts that
are generally site-specific, largely reversible, and readily mitigated through implementation of good international industry
practices.

An Environmental and Social Impact Assessment (ESIA) including an Environmental and Social Management Plan
(ESMP) has been developed. An ES due diligence (ESDD) was conducted, and an Environmental and Social Action Plan
(ESAP) has been prepared with time-bound actions together with a tailored monitoring program that the Enel Green
Power has committed.

The ESIA has identified the potential impacts on biodiversity, including loss of habitat, impacts on bird species due to
collision and electrocution hazards and heat-related incidents. There are no Protected Areas or Important Bird Areas
(IBA) within a 5km radius of the project site. A separate Biodiversity Study was conducted which shows the presence of
threatened and migratory species of birds in the study area, but no Critical Habitat values for these species. Other
adverse environmental impacts are likely to be localized and temporary. Mitigation measures are proposed in the ESMP.
to address the potential negative impacts, labor and health and safety issues. The cumulative impacts of this project and
other renewable power projects in the same region are not considered significant while some positive socio- economic
cumulative impacts are expected.

The project is expected to contribute to GOl’s renewable energy target of 2022 by reducing GHG emissions of
approximately 592,174 tons of CO2 equivalent annually.

Several consultations were conducted as part of the ESIA preparation. An Environmental and Social Review Summary
and the ESAP are disclosed on April 8, 2021, on IFC website®. A SEECA (Social, Environmental and Economic Context
Analysis) study has been prepared in October 2020, including social baseline, stakeholder identification and the
distribution of project benefits, as well as a Creating Shared Value (CSV) Action Plan. The contractors will develop site-
specific Stakeholder Engagement Plans (SEPs) for the construction and the operation phases.

Grievance Redress Mechanism (GRM). A GRM will be established for project-affected people prior to the first

? https://disclosures.ifc.org/project-detail/ESRS/448 16/egp-india-thar

*OFFICIAL USE ONLY

disbursement as required in the ESAP. The information of the GRM will be disseminated via the SEP. The contractors
will also develop and implement GRM for workers during the construction and operation phases.

Cost and Financing
Plan

The total project cost is approximately USD200 million, of which AIIB loan is about USD50 million and the rest is to be
funded by the sponsors and other financial institutions.

Borrower

Thar Surya 1 Private Limited

Sponsor

Enel Green Power S.p.A

Estimated date of
last disbursement

September 2022

Contact Points: AllB IFC Borrower
Name Pratyush Mishra Ankur Sood Mukesh Kumar
Title Investment Operations Specialist Investment Officer Project Manager

Email Address

pratyush.mishra@aiib.org asood5 @ifc.org infoegpindia@enel.com

Date of Concept

February 5, 2021

Decision
Date of Appraisal June 9, 2021
Decision
Date of Financing July 15, 2021

Approval

Independent
Accountability
Mechanism

AIIB’s Policy on the Project-affected Peoples Mechanism (PPM) applies to this project. The Project-affected People’s
Mechanism (PPM) has been established by the AIIB to provide an opportunity for an independent and impartial review of
submissions from Project-affected people who believe they have been or are likely to be adversely affected by AIIB’s
failure to implement the environmental and social policies applicable to the project in situations when their concerns
cannot be addressed satisfactorily through the Project-level GRM or the AllB Management's processes. Information on
the PPM is available at: https:/Avww.aiib.org/en/policies-strategies/operational-policies/policy-on-the-project-affected-
mechanism.html

